Citation Nr: 1513460	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-00 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1999 to August 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, PA.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a valid diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not all been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in October 2009.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  VA afforded the Veteran an adequate examination and obtained adequate expert opinion.  The examiners considered the relevant history of the Veteran's conditions, provided detailed descriptions of those conditions, and provided extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.


II.  Merits of the Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

There are particular requirements for establishing service connection for PTSD. Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor. 38 C.F.R. § 3.304(f). The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV). Id.; see also 38 C.F.R. § 4.125(a) (2014).

The Veteran underwent a VA examination in December 2010.  The examiner found the Veteran does not have a present diagnosis of PTSD.  Specifically, the examiner found that although the Veteran exhibits PTSD symptoms, in his opinion, the military stressors noted by the Veteran and the course of his mental health problems are not consistent with a PTSD diagnosis.  Moreover, the examiner indicated the severity of the Veteran's alleged stressors "are not deemed persistent or severe enough to cause chronic and enduring PTSD."  

The Board also notes that the April 2010 VA formal finding regarding the Veteran's alleged PTSD stressors concluded there is insufficient information or records of the alleged stressors for verification purposes.  Accordingly, the Board gives probative weight to the April 2010 VA examiner who opined the Veteran does not have a PTSD diagnosis consistent with the DSM-IV criteria.

The Board has considered that VA physicians assessed the Veteran with PTSD, for example, in November 2009 and February 2010 treatment records.  VA treatment records do not provide explanations as to how the different criteria for PTSD are met.  In contrast, the December 2010 examiner provided detailed explanations and provided opinions as to how the criterion were or were not met.  Because of the reasoning explained in the December 2010 report, the Board affords the determination as to what psychiatric condition or conditions the Veteran has, more probative weight than the diagnoses found in the VA treatment record.  Ultimately, that opinion was that the Veteran does not have PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that most of the value of a medical opinion lies in its reasoning).  

Therefore, the Board finds the December 2010 medical examiner's opinion outweighs the November 2009 and February 2010 assessments of PTSD leading the Board to conclude the Veteran does not presently have a valid diagnosis of PTSD in accordance with 38 C.F.R. §4.125(a).

The Board notes the Veteran has asserted that he has PTSD from in-service stressors.  Moreover, the Board notes the lay statements of record also assert the Veteran suffers from PTSD from in-service stressors.  VA regulation specifically requires a medical diagnosis of PTSD.  38 C.F.R. § 4.304(f).  Even if this were not the case, the Board would conclude that the Veteran and laypersons are not competent to diagnose PTSD.  Although it is an error to categorically reject a non-expert (layperson) diagnosis, laypersons are not competent to diagnosis all conditions.  See generally Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The U.S. Court of Appeals for the Federal Circuit provided guidance in explaining that a layperson would be competent to diagnose a simple condition, such as a broken leg, but not a complex condition, such as a type of cancer.  Jandreau, 492 F.3d at 1377 n.4.  Another factor for consideration is whether the diagnosis could be made simply through observation with one's senses.  See. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Employing the DSM-IV to distinguish between psychiatric diagnoses or determine if the criteria for a diagnosis have all been met is not within the realm of knowledge of a layperson.  It is not a determination that can be made solely by observation through one's senses.  Rather it is a complex determination, more similar to determining a form of cancer than diagnosing a broken leg.  Under the facts of this case, the Board concludes that the Veteran's own diagnosis is not competent evidence.

Based on all evidence of record and for the reasons stated above, the Board concludes that the preponderance of evidence is against a finding that the Veteran has a diagnosis of PTSD during anytime subject to this appeal.  Therefore, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

After a thorough discussion of the Veteran's mental health history, the December 2010 VA examiner diagnosed the Veteran with generalized anxiety disorder and moderate to severe chronic major depression.  The examiner went on to opine that the Veteran's mental health problems are less likely than not as being caused specifically by his experiences in service.  However, the examiner's opinion as to whether there is a causal connection between the Veteran's present mental health diagnoses and his service does not adequately address the Veteran's report of symptoms since service as well as the lay statements of record, which describe the Veteran's ongoing symptoms and symptoms during service. Specifically, his parents report that the Navy chaplain contacted them while the Veteran was in service and stated that he was depressed.  

Furthermore, it is unclear what the examiner is discussing when he states "there were no pathologically significant symptoms noted while in the Navy" since the Veteran's service treatment records are not available, and it is thus unclear what symptoms are being referred to in this statement.  Therefore, further clarification and explanation is required to adjudicate this claim. If the examiner is referring to the lay statements of symptoms, the examiner does not explain why the reports of these symptoms are insufficient to be pathologically significant.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records and private treatment records pertaining to the Veteran's mental health treatment and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Make arrangements for the Veteran to be afforded an appropriate examination and obtain a nexus opinion.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:

Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's generalized anxiety disorder and major depression had onset during the Veteran's active service or was caused by his service.  The examiner must provide a complete rationale for any opinion rendered and must discuss the lay statements from friends and family and the Veteran's statements reporting symptoms in and following service.

3.  Following the completion of the above, the AOJ must review the claims folder and ensure that all the foregoing development has been conducted and completed accurately and in full.  If not, the report must be returned for corrective action.

4.  Thereafter, the AOJ must adjudicate the claims.  If the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


